SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 24, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Given the information presented in the teleconference with analysts held on November 14, 2014, and in accordance with Article 157, paragraph 4, of Law 6404/76 and Instruction 358/02 of the Brazilian Securities and Exchange Commission, COMPANHIA SIDERÚRGICA NACIONAL (“CSN” or “Company”) hereby clarifies the following to its shareholders and the market in general: On Friday, November 21, 2014, CSN and its partners in Nacional Minérios S.A. (“Namisa”), ITOCHU Corporation, JFE Steel Corporation, POSCO, Kobe Steel, Ltd., Nisshin Steel Co., Ltd., and China Steel Corporation entered into agreements which envisage the combination of the mining operations and part of the related logistics of CSN and Namisa, which will be segregated in a new company (“Transaction”). The effectiveness of the Transaction is subject to the approvals by the board of directors of the parties, expected to take place until December 12, 2014. As conditions precedent to closing the deal, the agreements establish regulatory approvals and other measures customary in transactions of this nature, which should be fulfilled within 12 months. The Company will maintain the CVM, BM&FBOVESPA and the market informed of any developments regarding the Transaction . São Paulo, November 24, 2014. David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 24, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
